                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


IN RE: MANLEY TOYS LIMITED,

     Debtor in a Foreign
     Proceeding.

----------------------------

ASI, INC.,

     Appellant,                    Civ. Nos. 18-2836, 18-2838 (RMB)

             v.                                OPINION

FOREIGN LIQUIDATORS, et al.,

     Appellees.



APPEARANCES:

HELLRING LINDEMAN GOLDSTEIN & SIEGAL LLP
By: Richard B. Honig, Esq.
     Matthew E. Moloshok, Esq.
One Gateway Center
Newark, New Jersey 07102

     and

WEISBROD MATTEIS & COPLEY PLLC
By: Stephen A. Weisbrod, Esq.
1200 New Hampshire Avenue NW
Suite 600
Washington, DC 20036
               Counsel for Appellant

ARCHER & GREINER PC
By: Stephen M. Packman, Esq.
     Douglas G. Leney, Esq.
One Centennial Square
Haddonfield, New Jersey 08033

     and


                                   1
GOODWIN PROCTOR LLP
By: Daniel M. Glosband, Esq.
100 Northern Avenue
Boston, Massachusetts 02210
               Counsel for Appellees


BUMB, UNITED STATES DISTRICT JUDGE:

     On March 22, 2016, Manley Toys Limited (“the Debtor”)

commenced a creditors’ voluntary liquidation in Hong Kong,

pursuant to Hong Kong law.   Mat Ng and John Robert Lees were

appointed as liquidators (“the Liquidators”), and on the same

day, the Liquidators filed a Chapter 15 case and motion in the

United States Bankruptcy Court for the District of New Jersey.

The Bankruptcy Court granted the motion, and recognized the Hong

Kong liquidation as a “foreign main proceeding,” 11 U.S.C. §

1502(4) (“the Recognition Decision”).    Aviva appealed that

decision to this Court, and this Court recently affirmed the

Recognition Decision in its entirety.    See In re Manley Toys

Ltd., 597 B.R. 578 (D.N.J. 2019). 1

     Aviva presently appeals from the Bankruptcy Court’s

subsequent denial of relief from the provisional stay that the

Bankruptcy Court imposed in connection with the Chapter 15

petition.   Also before this Court is Aviva’s application to

“supplement the record on appeal.”    For the reasons stated




     1  Aviva has appealed this Court’s decision to the Court of
Appeals for the Third Circuit.

                                 2
herein, the Court will remand the case for further proceedings

consistent with this Opinion.

I.   FACTUAL BACKGROUND

     As the Court’s opinion affirming the Bankruptcy Court’s

Recognition Decision should make apparent, this case is

factually, legally and procedurally complex.   Thus, the Court

will not repeat the lengthy discussion of the facts set forth in

the previous Opinion which is available at In re Manley Toys

Ltd., 597 B.R. 578 (D.N.J. 2019).

     Relevant to the instant appeal, on the same day that the

Liquidators filed the Chapter 15 Petition with the Bankruptcy

Court, the Liquidators moved for provisional relief, including a

provisional stay pursuant to 11 U.S.C. §§ 362 and 1519(a). 2   Aviva

opposed the motion.   After holding a hearing on the matter, on




     2  In contrast to a Chapter 11 proceeding for example, a stay
upon the filing of a Chapter 15 petition is not automatic. If a
provisional stay is warranted, the Bankruptcy Court must enter an
order imposing a stay during the time between the Chapter 15
petition and a decision whether to recognize the foreign
proceeding. See In re Pro-Fit Holdings Ltd., 391 B.R. 850, 858
(Bankr. C.D. Cal. 2008) (“To authorize relief during the gap
period between the time of filing a petition for recognition and
the court ruling on recognition, § 1519(a) provides that ‘the
court may grant relief of a provisional nature,’ at the request
of the foreign representative, where relief is urgently needed to
protect the assets of the debtor or the interests of the
creditors.”); see also, In re Manley Toys Ltd., 2018 WL 1033426,
at *3 (Bankr. D.N.J. Feb. 14, 2018) (citing Pro-Fit); In re Innua
Canada Ltd., 2009 WL 1025088 at *2 (Bankr. D.N.J. Mar. 25, 2009)
(citing Pro-Fit).

                                 3
April 1, 2016, the Bankruptcy Court granted provisional relief in

relevant part as follows:

     [p]ursuant to 11 U.S.C. §§ 362 and 1519(a)(1), all
     persons and entities are stayed, without limitation,
     from the commencement or continuation of any and all
     litigation by, against or with respect to the Debtor,
     including, but not limited to, the litigation identified
     in the Verified Petition (the “Litigation Claims”) and
     any other actions, motions, discovery, trials and
     proceedings, and including the enforcement of any
     claims, causes of action, judgments, writs of execution,
     levies, garnishments or attempt of enforcement or relief
     against the Debtor, or against any property of the
     Debtor, in the United States and from any act to obtain
     possession of, exercise control over, transfer, dispose
     of or encumber property of the Debtor in the United
     States, including, but not limited to, the US Assets, or
     take any other actions with respect to assets of the
     Debtor, absent Court approval.     For purposes of this
     Order, the term “US Assets” shall mean all of the
     Debtor’s assets of any kind in the United States.

(Bankruptcy Docket 16-15374-JNP (“Bankr. Docket”), Docket No. 18)

     On September 13, 2016, Aviva moved the Bankruptcy Court for

relief from the Provisional Stay Order. (Bankr. Docket No. 144)

The Bankruptcy Court held a hearing on September 27, 2016, and on

October 25, 2016 entered an order in part granting and in part

reserving decision on Aviva’s motion.   (Id. at Docket No. 159)

Most relevantly to the instant appeal, in the Order, the

Bankruptcy Court reserved decision on “whether Aviva may seek

injunctive sanctions against Manley for violating the Minnesota

Federal Court’s post-judgment discovery orders or to compel

compliance with such orders,” and “whether the Liquidators are

estopped from arguing that this Chapter 15 proceeding or the Hong



                                 4
Kong ‘liquidation’ prohibit, limit or otherwise affect such alter

ego claims.”   (Bankr. Docket No. 159, p. 4 of 5)

     As noted by the Bankruptcy Court, “[t]hereafter between

October 2016 and May 2017, . . . several additional briefs [were

filed] on the matter.”   In re Manley Toys Ltd., 2018 WL 1071167

at *1 (Bankr. D.N.J. Feb. 23, 2018). 3   As set forth in the

Bankruptcy Court’s opinion addressing the remainder of Aviva’s

Stay Relief Motion, the relief Aviva sought was multifaceted and

broad.   The Bankruptcy Court ultimately granted in part and

denied in part the remainder of Aviva’s motion.     Id.

     Aviva timely appealed the Bankruptcy Court’s Stay Relief

Order to this Court on February 28, 2018.    On March 12, 2019--

over a year after the appeal was filed-- Aviva sought relief from

this Court to “supplement the record on appeal.”     Specifically,

Aviva has asked this Court to consider two exhibits: (1) a

February 18, 2019 letter from Liquidator Matt Ng notifying




     3  Those additional submissions included a 173-page
“Supplemental Letter” (Bankr. Docket No. 189), a 64-page
Declaration (Bankr. Docket No. 190), and a 77-page “Second
Declaration” (Bankr. Docket No. 206), all filed by Aviva.
     Also during this time period, several other motions were
filed by Aviva and other parties, including a Motion to Compel
Aviva’s compliance with the provisional stay filed by Toy Quest
Ltd.; a Motion to Compel Discovery from Toy Quest Ltd. filed by
Toys R Us, Inc.; a Motion for Sanctions filed by Aviva; and a
Motion to Compel Toy Quest Ltd. to Produce Documents and Answer
Interrogatories filed by Aviva. It would appear, based on the
numerous docketed orders granting the various parties’
applications to shorten time, that many of these applications
were addressed by the Bankruptcy Court on an expedited schedule.

                                 5
creditors, including Aviva, of a “Proposed Settlement” between

the Debtor and Toy Quest Ltd.; and (2) Aviva’s written objection

to the Proposed Settlement, dated March 1, 2019.

      In response to Aviva’s application, this Court issued an

Order to Show Cause “why this Court, sitting as an appellate

court reviewing the Bankruptcy Court’s decision, has jurisdiction

to consider evidence that was not before the Bankruptcy Court

when it rendered that decision.” (District Court Docket 18-2836,

Docket No. 35; District Court Docket 18-2838, Docket No. 33)

Both Aviva and the Liquidators timely filed responses to this

Court’s Order, and the issue is now ripe for decision.

II.   LEGAL STANDARD

      This Court has jurisdiction to hear appeals from the

Bankruptcy Court’s final orders pursuant to 28 U.S.C. § 158(a).

The Bankruptcy Court’s decision to deny stay relief is reviewed

for abuse of discretion.   In re: Stone Res., Inc., 482 F. App’x

719, 722 (3d Cir. 2012).

III. ANALYSIS

      The Court first addresses Aviva’s application to supplement

the record and then addresses the merits of the appeal from the

Bankruptcy Court’s Stay Relief Order.

                                 A.

      As stated by this Court in its Order to Show Cause, the

issue is whether this Court may consider evidence that was not



                                 6
before the Bankruptcy Court and, indeed, could not possibly have

been before the Bankruptcy Court because such evidence did not

come into existence until well after the Notice of Appeal was

filed.   Aviva asserts that this Court may take judicial notice

“that the Liquidators proposed the settlement, that they admitted

they lacked the funds to prosecute the claims, [and] that the

potential defendants [to Aviva’s proposed fraudulent transfer and

alter ego claims] funded the professionals who negotiated all

sides of the deal.” (District Court Docket 18-2838, Docket No.

34, p. 4) 4

     The Liquidators disagree.      While the Liquidators state that

they would have no objection to the Court judicially noticing the

existence of the letters, they assert that the Court cannot

appropriately take judicial notice of the substance of those

letters, as Aviva asks this Court to do. (District Court Docket

18-2838, Docket No. 35, p. 5-6) 5




     4  Aviva additionally argues that this Court has “inherent
authority to consider new facts or evidence” and that “the
interests of justice [and] extraordinary circumstances” justify
the Court doing so in this case. (District Court Docket 18-2838,
Docket No. 34, p. 4) In light of the disposition of this appeal,
the Court does not rule on this argument.

     5  The Court does not address the separate, but related
evidentiary question of whether the evidence is admissible either
as non-hearsay, or under an exception to the hearsay rule.


                                    7
     While the Liquidators are likely correct on this issue 6, the

Court does not decide it.   Remanding to the originating court--

in this case the Bankruptcy Court-- is an available alternative

to judicially noticing facts.     Cf. In re Capital Cities/ABC,

Inc.’s Application for Access to Sealed Transcripts, 913 F.2d 89,

98 (3d Cir. 1990) (declining to supplement the record on appeal

and remanding the case to the district court “to give [Appellant]

an opportunity to introduce into the record” the newspaper

articles and wire service releases that were not a part of the

district court record).

     Given the nature of the evidence Aviva asks this Court to

consider in this appeal, and additionally for the reasons set

forth next, the Court concludes that a remand to the Bankruptcy

Court is the most prudent and efficient disposition of this

appeal under the circumstances.

                                   B.

     Aviva asserts that the Bankruptcy Court failed to consider

two of its arguments in support of its motion for relief from the

Bankruptcy Court’s stay order.    Specifically, Aviva asserts that


     6  See Werner v. Werner, 267 F.3d 288, 295 (3d Cir. 2001)
(“We will not judicially notice the truth of the contents of the
meeting minutes. . . . Taking judicial notice of the truth of the
contents of a filing from a related action could reach, and
perhaps breach, the boundaries of proper judicial notice. We
will neither notice nor consider the substance of the Board
minutes in adjudicating this appeal. Judicially noticing the
existence and the filing of the corporate minutes [however] is a
different matter.”).

                                   8
the Bankruptcy Court failed to address its arguments that stay

relief is warranted based on (a) Manley’s and its Principals’

alleged “outrageous bad faith” actions in the Minnesota Federal

Action and (b) principals of judicial estoppel.

     The Bankruptcy Court’s order of October 25, 2016 partially

granted stay relief but reserved decision on the issues raised in

this appeal.   Most relevantly, in the Order, the Court reserved

decision on “whether Aviva may seek injunctive sanctions against

Manley for violating the Minnesota Federal Court’s post-judgment

discovery orders or to compel compliance with such orders,” and

“whether the Liquidators are estopped from arguing that this

Chapter 15 proceeding or the Hong Kong ‘liquidation’ prohibit,

limit or otherwise affect such alter ego claims.”   (Bankr. Docket

16-15374, Docket No. 159, p. 4 of 5)

     Aviva filed briefs in the Bankruptcy Court specifically

discussing these and other issues (Bankr. Docket 16-15374, Docket

No. 144-1, 152), and these and other issues were discussed with

the Bankruptcy Court during oral argument on the Motion for Stay

Relief (Id. Docket No. 157), yet the Bankruptcy Court’s decision

of February 23, 2018 does not appear to address the bad faith 7 nor




     7  On appeal, Aviva refers to Manley’s and its Principals’
asserted “bad faith” conduct. Before the Bankruptcy Court, Aviva
referred to the same conduct as “morally culpable” conduct.
(Bankr. Docket 16-15374, Docket No. 144-1, p. 9-10; Docket No.
152 p. 5-6)


                                 9
the estoppel issues.   Since the “cause” analysis must consider

the totality of the circumstances 8, remand is appropriate to

ensure that the Bankruptcy Court did, indeed, consider the

totality of the circumstances and did not inadvertently overlook

arguments Aviva raised, as Aviva contends here. 9

IV.   CONCLUSION

      For the foregoing reasons, the Court will remand this case

for: (a) further consideration of Aviva’s application for stay

relief, and (b) a decision as to whether the Bankruptcy Court’s

consideration in that regard will include the letters Aviva has

sought to introduce into the record of this appeal.    An

appropriate Order shall issue on this date.




Dated: May 3, 2019                    __ s/ Renée Marie Bumb _____
                                      RENÉE MARIE BUMB
                                      UNITED STATES DISTRICT JUDGE

      8 The Court shall grant relief from the automatic stay “for
cause.” 11 U.S.C. § 362(d)(1). “‘Section 362(d)(1) does not
define ‘cause,’ leaving courts to consider what constitutes cause
based on the totality of the circumstances in each particular
case.’” In re: Stone Res., Inc., 482 F. App’x 719, 722 (3d Cir.
2012) (quoting Baldino v. Wilson (In re: Wilson), 116 F.3d 87, 90
(3d Cir. 1997)).

      9 That this Court is unable to decide the stay relief issue-
- which Aviva would clearly prefer to a remand-- is due, at least
in part, to Aviva’s “include everything and the kitchen sink”
litigation strategy which is evident in the briefs it has filed
in this Court and the Bankruptcy Court. When a litigant buries
an already overburdened Bankruptcy Court with a mountain of
papers and a litany of arguments, the possibility that the
Bankruptcy Court might inadvertently overlook one or two of
numerous arguments becomes, unfortunately, almost inevitable.

                                 10
